Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
	Applicant’s response filed 3/29/2021 has been fully considered but is not persuasive.
	Specifically, applicant argues (A) that neither Ide nor Reichmann discloses the melting point of the polyamide compositions and (B) that neither Ide nor Reichmann discloses the claimed strength retention rate of 80% or more after being subjected to a heat treatment at 150°C for 500 hours.
	With respect to argument (A), in Table 1, Example 1 of Ide, the polyamide has a diamine component including 50 mol % 2-methyl-1,8-octanediamine (MODA) and 50 mol % 1,9-nonanediamine (NMDA).  Ide fails to disclose the melting point of the polyamide, however, such a property is evidently dependent upon the nature of the composition and is therefore inherent to the polyamide exemplified by Ide.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Evidence to support this position is founded in applicant’s own examples where Comparative Example 3 of Table 3 includes 50 mol % 2-methyl-1,8-octanediamine (MODA) and 50 mol % 1,9-nonanediamine (NMDA) has melting point of 265°C.  While Example 2 includes a polyamide with a diamine mixture that does not provide the claimed melting, such an example is an alternative embodiment.  Either embodiment can be properly relied upon as a specific teaching by Ide.
	With respect to argument (B), Reichmann discloses that copper is added is an amount of 50-1000 ppm in order to provide improved heat stability (abstract) and therefore the claimed property is expected to be present or can be optimized by adjusting the amount of copper.  While Reichmann also requires the presence of a polyolefin, such is still within the scope of the instant claims.  Also, the data of the specification fails to be a proper comparison to the prior art showing criticality for the claimed heat In re Burckel, 592 F.2d 1175, 1179, 201 USPQ 67, 71 (CCPA 1979).  Also, even if criticality were shown, it is only for polyamides prepared from terephthalic acid and diamine with NMDA: MODA of 30-50:70:50 with copper in an amount of at least 175 ppm.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn